

114 S2338 IS: LIFETIME Act
U.S. Senate
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2338IN THE SENATE OF THE UNITED STATESDecember 1, 2015Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo award grants to States for the development of innovative long-term services and supports
			 programs.
	
 1.Short titleThis Act may be cited as the Living Independently for Extended Time Act or the LIFETIME Act.
 2.FindingsCongress finds the following: (1)The number of Americans over age 65 or living with a disability is growing, and over 70 percent of these individuals will need some form of long-term services and supports, with a majority of individuals preferring home and community-based care.
 (2)This is a major demographic shift and provides an opportunity for innovative solutions in long-term services and supports.
 (3)Developing programs to facilitate high-quality independent community-based living, create and improve jobs, and address and improve upon gaps in existing systems will be essential to providing necessary services and supports to these individuals and families.
 (4)It is imperative that Congress act to address the looming long-term services and supports crisis. 3.PurposeIt is the purpose of this Act to establish a grant program to provide incentives to States for the development of solutions to the increased need of individuals for long-term services and supports and to increase State support and systems in long-term care.
		4.Establishment of long-term services and supports innovation grant program
			(a)State planning grants
 (1)In generalNot later than 90 days after the date on which grant announcements are made under subsection (d), the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall award grants to eligible States to enable such States to develop innovative programs to meet the unique need for long-term services and supports in the State.
 (2)EligibilityTo be eligible to receive a grant under paragraph (1), a State shall— (A)submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require;
 (B)demonstrate to the Secretary that the State will work in conjunction with both public and private long-term services and supports stakeholder groups described in paragraph (3) to develop a coordinated statewide long-term services and supports program for the State that is not duplicative of other programs providing such services and supports in the State; and
 (C)provide assurances that the State will, not later than 1 year after the date on which the grant is awarded, submit to the Secretary a comprehensive plan for the implementation of innovative long-term services and supports program in the State, which shall include the utilization of existing State or local frameworks.
 (3)Stakeholder groupsStakeholder groups described in this paragraph shall be groups that— (A)represent the interests of—
 (i)consumers of long-term services and supports and related insurance products, as well as their representatives;
 (ii)older adults; (iii)individuals with cognitive or functional limitations;
 (iv)family caregivers for individuals described in clause (i), (ii), or (iii); (v)the health care workforce who directly provide long-term services and supports;
 (vi)private long-term services and supports insurance providers; (vii)employers;
 (viii)State insurance departments; (ix)area agency on aging or State agency on aging;
 (x)direct care workforce; and (xi)State Medicaid agencies;
 (B)have demonstrated experience in dealing with issues related to long-term services and supports, health care policy, and public and private insurance; and
 (C)represent the health care interests and needs of a variety of geographic areas and demographic groups.
					(b)State implementation grants
 (1)In generalThe Secretary shall award grants to eligible States to enable such States to implement the comprehensive plans submitted under subsection (a)(2)(C) to meet the long-term services and supports needs of such States.
 (2)EligibilityTo be eligible to receive a grant under paragraph (1), a State shall— (A)submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require;
 (B)have submitted a comprehensive plan under subsection (a)(2)(C) that has been approved by the Secretary or, if the State has not applied for a grant under subsection (a), submit a plan (that is similar to the plans required under subsection (a)(2)(C)) to the Secretary for the implementation of new, or continued operation of existing, long-term services and supports activities;
 (C)provide assurances that the State will provide long-term services and supports under the grant to individuals who demonstrate a need for such services regardless of age;
 (D)provide assurances that the State will provide matching funds in accordance with paragraph (3); and (E)submit to the Secretary progress and outcomes reports containing uniform data as determined appropriate by the Secretary.
 (3)Matching requirementTo be eligible to receive a grant under paragraph (1), a State shall agree, with respect to the costs to be incurred by the State in implementing the comprehensive plan under subsection (a)(2)(C), to make available non-Federal contributions (in cash or in-kind) toward such costs in an amount equal to not less than $1 for each $4 of Federal funds provided under the grant. Such contributions may be made directly or through donations from public or private entities.
 (4)PreferenceIn awarding grants under paragraph (1), the Secretary shall give preference to States that demonstrate—
 (A)the activities to be carried out under the grant will enhances access to quality, affordable long-term services and supports for consumers; and
 (B)the sustainability and scalability of the program to be carried out under the grant beyond the grant period.
 (5)LimitationA State shall not use in excess of 5 percent of the amount awarded under a grant under paragraph (1) for the administrative expenses associated with carrying out activities under the grant.
 (c)Technical assistance and outcomes dataThe Secretary may use not to exceed 5 percent of the amount appropriated for each fiscal year under subsection (f) to—
 (1)provide technical assistance to States in carrying out programs under this section; and (2)collect and disseminate data, including from the reports submitted by the States under subsection (b)(2)(D), on improvements to long-term services and supports provided in the States and the effect that grants under this section had on the availability of such services and supports.
 (d)Grant announcementsNot later than 1 year after the date of enactment of this Act, the Secretary shall announce the opportunity to apply for the initial series of grants under this section. Not later than 2 years after such date, the Secretary shall announce the opportunity to apply for the remaining grants under this section.
 (e)ReportNot later than 1 year after the date on which grants are awarded under subsection (b), and annually thereafter, the Secretary shall submit to Congress a report on the activities carried out under grants under this section, including a description of improvements to long-term services and supports provided in the States and the effect that grants under this section had on the availability of such services and supports.
			(f)Appropriations
 (1)In generalThere is authorized to be appropriated— (A)to award grants under subsection (a), $50,000,000, to be used during the first fiscal year for which such grants are awarded; and
 (B)to award grants under subsection (b), $250,000,000, to be available until expended. (2)Additional amountsIn addition to amounts appropriated under paragraph (1)(B) for a fiscal year, the Secretary may use any amounts appropriated under paragraph (1)(A) and remaining unexpended after fiscal year 2015 to award grants under subsection (b).
 (g)DefinitionIn this Act, the term long-term services and supports means the services and supports described in section 321(a) of the Older Americans Act of (42 U.S.C. 3030d(a) et seq.).